IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. AP-76,131



                        EX PARTE ANDREW C. YOUNG, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 06-04-03206-CR IN THE 221ST DISTRICT COURT
                      FROM MONTGOMERY COUNTY



        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twenty-five years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Young v. State, No. 09-06-00429-CR (Tex. App.–Beaumont, July 25, 2007, no pet.).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to advise him of his right to file a petition for discretionary review

pro se. Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                     2

has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant

of his right to petition for discretionary review pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant

is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment

of the Ninth Court of Appeals in Cause No. 09-06-00429-CR that affirmed his conviction in Case

No. 06-04-03206-CR from the 221st Judicial District Court of Montgomery County. Applicant shall

file his petition for discretionary review with the Ninth Court of Appeals within 30 days of the date

on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).



Delivered: April 8, 2009
Do not publish